Citation Nr: 0028690	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for 
hypertension with premature ventricular contractions and 
hyperlipidemia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1957 to February 
1958 and from February 1962 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
that granted service connection for hypertension and assigned 
a noncompensable evaluation from April 28, 1993.  A May 1995 
RO decision granted a 10 percent evaluation for hypertension 
with premature ventricular contractions and hyperlipidemia 
effective February 22, 1995.  


REMAND

A review of the record reflects that the veteran expressed 
disagreement with the rating assigned by the May 1994 RO 
initial determination granting service connection for 
hypertension and assigning a noncompensable evaluation when 
he submitted a statement in February 1995.  Therefore, since 
this is an initial rating, the rule from Francisco v. Brown, 
7 Vet. App. 55 (1994), that the present level of disability 
is of primary importance is not applicable.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125.  

During the pendency of the veteran's appeal the rating 
criteria for evaluating cardiovascular disorders were 
changed, effective January 12, 1998.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, the new rating criteria do not 
have retroactive application prior to January 12, 1998.  
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, in this case, 
the veteran's service-connected hypertension with premature 
ventricular contractions and hyperlipidemia should be 
considered under the old criteria both prior to and from 
January 12, 1998, and under the new criteria as well from 
January 12, 1998, and evaluated under whichever is more 
favorable.

The veteran has also submitted a December 1998 medical 
statement from U. Satya Rao, M.D., and an October 1999 
medical statement from Upamaka S. Rad, M.D., both private 
physicians, reflecting that the veteran's hypertension is 
currently uncontrolled.  While private medical reports dated 
from July to December 1998 signed by the initials "U.S.R." 
are of record, it is unclear from the record if all potential 
development has been accomplished from April 28, 1993, the 
date of grant of service connection for hypertension, until 
the present.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment for his hypertension since 
April 28, 1993.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, that are not currently of 
record, to include pertinent treatment 
records from U. Satya Rao, M.D. and 
Upamaka S. Rad, M.D..  

2.  The RO should arrange for a VA 
cardiovascular examination by a board-
certified specialist, if available, to 
determine the nature and extent of the 
veteran's service-connected hypertension 
with history of premature ventricular 
contractions and hyperlipidemia.  All 
indicated studies and tests should be 
performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected hypertension with 
history of premature ventricular 
contractions and hyperlipidemia.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran's diastolic blood 
pressure is predominantly 110 or greater 
or whether his systolic blood pressure is 
predominantly 200 or greater.  A complete 
rationale for all opinions offered should 
be provided.  

3.  Then, the RO should undertake any 
other development and readjudicate the 
issue on appeal with any appropriate 
consideration of Fenderson, as well as 
both the old and new criteria.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


